           Case 1:14-cr-00045-AWI-BAM Document 123 Filed 11/02/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:14-CR-00045-AWI

12                                Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
13                          v.

14   FACUNDO LOPEZ-PEREZ,

15                                Defendant.

16

17

18          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
19 Notice and Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 3 to

20 Government’s Opposition to Defendant’s Motion for Compassionate Release pertaining to defendant

21 Facundo Lopez-Perez shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for the defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

26 the Government’s Request, sealing Exhibit 3 serves a compelling interest. The Court further finds that,
27 in the absence of closure, the compelling interests identified by the government would be harmed. The

28 ///


      ORDER SEALING DOCUMENTS AS SET FORTH IN            1
30    GOVERNMENT’S NOTICE
           Case 1:14-cr-00045-AWI-BAM Document 123 Filed 11/02/20 Page 2 of 2

 1 Court further finds that there are no additional alternatives to sealing the Government’s Exhibit 3 that

 2 would adequately protect the compelling interests identified by the government.

 3
     IT IS SO ORDERED.
 4

 5 Dated: October 30, 2020
                                                SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      ORDER SEALING DOCUMENTS AS SET FORTH IN            2
30    GOVERNMENT’S NOTICE
